Citation Nr: 0912404	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-16 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to a rating in excess of 60 percent from April 
17, 2008 for chronic intercostal neuralgia associated with 
myofascial pain syndrome.

2. Entitlement to a rating in excess of 40 percent from 
October 29, 2007 to April 17, 2008 for chronic intercostal 
neuralgia associated with myofascial pain syndrome.

3. Entitlement to a rating in excess of 20 percent prior to 
October 29, 2007 for chronic intercostal neuralgia associated 
with myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1986 to September 1992.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied a rating in excess of 10 percent for 
chronic intercostal neuralgia.  The Veteran's claims file is 
now in the jurisdiction of the Providence, Rhode Island RO.  
An October 2006 supplemental statement of the case (SSOC) 
increased the rating to 20 percent, effective October 14, 
2003.  In May 2007, the Veteran appeared before the 
undersigned at a Travel Board hearing at the RO.  A 
transcript of this hearing is of record.  The case was 
previously before the Board in August 2007 when it was 
remanded for further development.  

On remand, a June 2008 rating decision further increased the 
rating to 40 percent, effective October 29, 2007, and to 60 
percent, effective April 17, 2008.  In statements submitted 
to the Board in March 2009, the Veteran stated that he was 
submitting a notice of disagreement with the effective date 
assigned to the 60 percent rating and that he is entitled to 
a 60 percent rating back to when he filed his claim.  The 
Board notes that the issue of whether he is entitled to a 60 
percent rating prior to April 17, 2008 is already 
incorporated as part of the increased rating claim currently 
before the Board.  Hence, no further action needs to be taken 
by the Veteran or by the RO to place the issue in the Board's 
jurisdiction and it will be addressed as a part of this 
appeal.

In July 2008, the Veteran submitted a motion to advance the 
case on the Board's docket due to financial hardship.  The 
motion is being denied at this time as the evidence does not 
show that he is experiencing severe financial hardship.  If 
the Veteran wishes to submit a motion to advance his case on 
the Board's docket due to financial hardship at a later date, 
he needs to submit evidence that demonstrates severe 
financial hardship, such as pending bankruptcy, home 
foreclosure, or homelessness; general financial difficulties 
alone are insufficient.

The matters of the ratings for chronic intercostal neuralgia 
associated with intercostal myofascial pain syndrome prior to 
October 29, 2007 and from October 29, 2007 to April 17, 2008 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


FINDING OF FACT

On March 24, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he intended to withdraw the portion of his 
appeal seeking a rating in excess of 60 percent from April 
17, 2008 for chronic intercostal neuralgia associated with 
intercostal myofascial pain syndrome; there is no question of 
fact or law remaining before the Board on this portion of the 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter of the rating of chronic 
intercostal neuralgia associated with intercostal myofascial 
pain syndrome from April 17, 2008.  38 U.S.C.A. §§ 7104, 
7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the Veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by the Board on March 24, 
2009, the Veteran stated that the increased rating issue on 
appeal is incorrect and that the benefit he is seeking is an 
earlier effective date for the assignment of a 60 percent 
rating, rather than a rating in excess of 60 percent.  This 
statement can reasonably be interpreted as a withdrawal of 
his appeal seeking a rating in excess of 60 percent from 
April 17, 2008.  Notably, a March 2009 Report of Contact also 
supports the Veteran's desire to withdraw this portion of his 
claim as he told a Board employee that he was satisfied with 
the 60 percent rating.  Hence, there is no allegation of 
error of fact or law for appellate consideration on this 
portion of the claim.  Accordingly, the Board does not have 
jurisdiction to consider an appeal in this matter, and it 
must be dismissed.



ORDER

The appeal seeking a rating in excess of 60 percent from 
April 17, 2008 for chronic intercostal neuralgia associated 
with intercostal myofascial pain syndrome is dismissed.


REMAND

The Board's August 2007 remand requested that the RO attempt 
to obtain treatment records from Dr. M. R. and Dr. G. F.  In 
a November 2003 VA Form 21-4138, Authorization for Release of 
Information, the Veteran indicated that he had received 
treatment from Dr. G. F. from August to November 2003; a July 
2005 VA Form 21-4138 indicated treatment with Dr. M. R.  
Pursuant to the Board's remand, in September 2007, the AMC 
sent the Veteran a letter asking him to submit new VA Forms 
21-4138 for these doctors.  In February 2008, the Veteran 
submitted releases for both doctors; however, the AMC never 
requested these records after receiving the release forms.  
Notably, in the June 2008 SSOC, the AMC indicated that the 
Veteran had not submitted any information regarding Drs. 
G. F. and M. R.  Hence, it appears the AMC was unaware that 
the releases had previously been associated with the claims 
file.  A remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
the AMC has not complied with the August 2007 remand 
instructions by securing reasonably identified treatment 
records, a further remand is necessary to secure these 
pertinent treatment records.  

In a March 2008 statement, the Veteran indicated that he was 
recently approved for Rhode Island temporary disability 
benefits because of his service-connected disability.  As 
records associated with this temporary disability claim may 
provide pertinent information regarding the severity of the 
Veteran's back disability, an attempt should be made to 
obtain them on remand. 

The Veteran's March 2008 statement also reflects he recently 
applied for Social Security Administration (SSA) disability 
benefits.  In a March 2009 statement he indicated that his 
SSA claim was still pending.  It is unclear whether VA will 
be able to obtain SSA records if the Veteran's claim is still 
pending; however, VA has a duty to assist the Veteran in 
obtaining records from other federal government agencies 
where it has "actual notice" that these records exist.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Hence, an attempt must be made to secure them, if available.

In a September 2008 statement, the Veteran reported that the 
amount of work that he missed due to his back disability 
caused his earnings to be cut in half beginning in 2004.  He 
stated he missed six months of work in 2004, four months in 
2005, three months in 2006, seven months in 2007, and eight 
months in 2008.  In a November 2008 statement, he indicated 
that he could no longer do physical work and that he could 
only sit at a desk for so long prior to becoming very 
uncomfortable and needing to stand.  His service-connected 
back disability made it so he could only tolerate working 
part-time; he had been released from jobs as a salesman 
because he was unable to work full-time.  Such statements 
raise the question of whether referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  In Floyd 
v. Brown, 9 Vet. App. 88 (1996), the United States Court of 
Appeals for Veterans Claims (Court) held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, "the regulation does not preclude the Board from 
considering whether referral to the appropriate first-line 
officials is required."  Floyd, 9 Vet. App. at 95.  The 
correct course of action for the Board in extraschedular 
consideration cases such as this one is to remand the matter 
for the proper procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1). 

Accordingly, the case is REMANDED for the following:

1.	After securing the necessary releases, 
obtain complete treatment records from 
Dr. G. F., Dr. M. R., and records 
associated with the Veteran's claim for 
Rhode Island temporary disability 
benefits.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file. 

2.	Obtain from SSA copies of any decision 
regarding any claim for SSA disability 
benefits and copies of the record upon 
which any such claim was decided.  If 
those records are unavailable because 
they have been lost or destroyed or the 
SSA claim is still pending, it should be 
so noted in the claims file.

3.	After completing the above 
development, in accordance with 
appropriate procedures, consider whether 
to refer this case to the Under Secretary 
for Benefits or the Director, 
Compensation and Pension Service, for an 
extraschedular rating for chronic 
intercostal neuralgia associated with 
myofascial pain syndrome.  The record 
should be appropriately documented as to 
the action taken.  

4.	After undertaking any other 
development deemed necessary, re-
adjudicate the claim.  If any matter 
remains denied, issue an appropriate 
supplemental statement of the case and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


